DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.
Status of Claims
Pending: 
1-3, 6-9, 14-20
Withdrawn: 
17-20
Rejected:
1-3, 6-9, 14-16
Amended: 
1
New: 
NONE
Independent:
1


Claim Interpretation
Claim 1 recites the limitation “wherein thinning of the article after shaping step is less than 22%” in line 13.  Thinning is described in the specification at [0007], [0010], [0052] and [0057] as occurring during stamping/forming; and at [0010] as “thinning of the article after shaping”. For the purposes of this action, said limitation is given it’s plain meaning of a thinning step occurring after shaping. See also 112(b) rejection below. If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6-9, 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein thinning of the article after shaping step is less than 22%” in line 13.  There is insufficient antecedent basis for this limitation in the claim. See also Claim Interpretation section above. Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bohner et al (US 10,501,829) in view of WO 2014/135367 (WO’367).
Bohner teaches a process of heating a precipitation hardenable [0010] aluminum alloy sheet blank in a T4 temper to an elevated temperature of 100-450°C and forming said blank at said elevated temperature [0019]. Concerning the heating rate to said elevated temperature, ≥29 °C/s (for a room temperature of 20°C, (450°C-20°C)/15 seconds=28.7°C/s) and ≥7 °C/s (for a room temperature of 20°C, (450°C-20°C)/60 seconds=7.17°C/s), which overlaps the claimed heating rate. Concerning amended claim 1, which recites “wherein the article is in T4 temper after the shaping step”, though Bohner does not specify the temper after shaping, because Bohner teaches a substantially identical process (T4 temper sheet, rapidly heated to elevated forming temperature) applied to an age-hardenable aluminum alloy as claimed, then substantially the same temper is reasonably expected for Bohner after forming, as for the instant invention. Therefore, Bohner is held to meet the instant T4 temper after shaping limitation.
Bohner does not specify a) how the sheet blank was made (i.e. casting the aluminum alloy into an ingot, hot rolling), b) thinning of the article after shaping <22%, or c) forming by cutting, stamping, pressing, press-forming, or drawing.
Concerning a), Bohner teaches an aluminum alloy sheet is provided in a T4 solution heated temper as a starting material, but does not teach how said sheet was made. However, it is conventional in the art of aluminum alloys to form aluminum sheets by casting ingots, hot rolling said ingot into a sheet workpiece further intended for heat treatment and/or further working. This is evidenced by WO’367, who teaches aluminum rolled products are formed from cast ingots that are further hot rolled into sheets to be further processed (abstract). It would have been obvious to one of ordinary skill in the art to have formed the aluminum alloy sheet 
Concerning c), Bohner teaches “forming” the aluminum alloy panel into structural components for motor vehicles [0002] by various forming techniques known in the art [0004], but does not specify the forming technique. WO’367 teaches aluminum alloy sheets can be formed into structural panels for automotive components by methods of deep-drawing, pressing, and stamping (WO’367 page 6, line 2). It would have been obvious to one of ordinary skill in the art to have formed the aluminum alloy sheet of Bohner by deep-drawing, pressing, or stamping, because WO’367 teaches said methods are conventional in the art of forming Al alloy sheets into structural panels for automotive components (WO’367 at p 5, line 29-page 6, line 2).
Concerning b), Bohner does not teach further thinning of the article after forming, and therefore it is a reasonable assumption that the instant “thinning of the article after the shaping step is less than 22%” limitation is met by Bohner. 
Concerning claim 2, as stated above, Bohner teaches said alloy is in the form of a sheet, to be further processed.
Concerning claim 3, Bohner further teaches applying said process to an Al-Zn type aluminum alloy [0031], which meets the instant 7xxx limitation.
Concerning claim 6, Bohner teaches cooling the shaped article (Fig. 2, 3, 7, etc.).
Concerning claims 8 and 9, though Bohner does not specify the claimed properties of engineering strain of the heated article or elongation of the heated article, because Bohner teaches a substantially identical process applied to age/precipitation hardenable aluminum 
Concerning claim 14, as stated supra, it would have been obvious to one of ordinary skill in the art to have formed the aluminum alloy sheet of Bohner by deep-drawing, pressing, or stamping, because WO’367 teaches said methods are conventional in the art of forming structural panels for automotive components (WO’367 at p 5 lines 29-page 6 line 2).
Concerning claim 15, Bohner teaches heating by induction heating [0016], which meets the instant limitation.
Concerning claim 16, Bohner teaches said method is useful for forming aluminum sheets into components for a motor vehicle [0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bohner et al (US 10,501,829) and WO’367, as applied above, further in view of Luckey et al (US 8,496,764).
Concerning claim 7, Bohner does not specify a second shaping step after cooling. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have added an additional shaping step (such as cutting, flanging, mechanical joining, etc.) as said additional shaping steps are conventional in the art of forming aluminum alloy vehicle parts (wherein Bohner is drawn to aluminum alloy vehicle parts). This is further evidenced by Luckey, who teaches additional fabrication steps after the main forming of aluminum alloy sheets into automotive parts, wherein said additional fabrication steps include cutting, bending, flanging, and drilling (column 6 lines 19-24).

Response to Amendment/Arguments
In the response filed on August 18, 2021 applicant amended claim 1, and submitted various arguments traversing the rejections of record. 
Applicant’s argument that the instant invention is allowable because the prior art of Steinebach does not teach or suggest the article is in T4 temper after the shaping step has been found persuasive, and the prior rejection based on Steinebach is withdrawn. The instantly amended claims are, however, rejected over Bohner in view of WO’367, as set forth supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /GEORGE WYSZOMIERSKI/                                  Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                                                                
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/9/2022